Exhibit 10.5 Non-Revolving Line of Credit Note $2,150,000.00 Due:February 12, 2011 Date: February 12, 2010 Promise to Pay. On or before February 12, 2011, for value received, Blackwater New Orleans, L.L.C. (the "Borrower") promises to pay to JPMorgan Chase Bank, N.A., whose address is 201 St. Charles Avenue, New Orleans, LA 70170 (the "Bank") or order, in lawful money of the United States of America, the sum of Two Million One Hundred Fifty Thousand and 00/100 Dollars ($2,150,000.00) or so much thereof as may be advanced and outstanding, plus interest on the unpaid principal balance computed on the basis of the actual number of days elapsed in a year of 360 days at the rate of 2.00% per annum (the "Applicable Margin") above the CB Floating Rate (the interest rate of this Note on any day is referred to herein as the "Note Rate"), and at the rate of 3.00% per annum above the Note Rate, at the Bank's option, upon the occurrence of any default under this Note, whether or not the Bank elects to accelerate the maturity of this Note, from the date such increased rate is imposed by the Bank.Any advances repaid may not be reborrowed. In no event shall the interest rate exceed the maximum rate allowed by law. Any interest payment that would for any reason be unlawful under applicable law shall be applied to principal. The Borrower will pay this sum in consecutive monthly installments of interest only, commencing February 28, 2010, and continuing on the last day of each calendar month thereafter. In addition, commencing April 30, 2010, and continuing on the last day of each calendar month thereafter, the Borrower shall pay principal installments of Thirty-Five Thousand and 00/100 Dollars ($35,000.00). All unpaid principal and accrued and unpaid interest is finally due and payable on February 12, 2011. The Borrower shall make all payments on this Note and the other Related Documents, without setoff, deduction, or counterclaim, to the Bank at the Bank's address above or at such other place as the Bank may designate in writing. If any payment of principal or interest on this Note shall become due on a day that is not a Business Day, the payment will be made on the next succeeding Business Day. Payments shall be allocated among principal, interest and fees at the discretion of the Bank unless otherwise agreed or required by applicable law.
